Citation Nr: 1730282	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-05 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI). 

2.  Entitlement to service connection for a respiratory disability, to include as due to exposure to asbestos and/or petroleum products.

3.  Entitlement to service connection for left hand and thumb injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to December 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  This matter was remanded in August 2014 for further development. 

The issues of service connection for a respiratory disability, to include as due to exposure to asbestos and/or petroleum products and a left hand and thumb injury are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran is not shown to have any disability that is a residual of a TBI in service.

CONCLUSION OF LAW

Service connection for residuals of a TBI is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify with respect to the underlying service connection claim was satisfied by correspondence in August 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(2016); see also Scott v. McDonald, 789 F.3d 1375  (Fed. Cir. 2015).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the June 2014 hearing, the undersigned identified the issue on appeal, explained the evidence needed to establish service connection for residuals of a TBI, and identified further evidence that could help substantiate the claim.  The matter was thereafter remanded for evidentiary development.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant. 

The Veteran's service treatment records (STRs), postservice medical records, and Social Security Administration (SSA) records have been secured.  The RO arranged for a VA examination in October 2014 (pursuant to the Board's August 2014 remand).  The Board finds that the report of this examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  There has been substantial compliance with the Board's remand instructions.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (a). To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between 
the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303 (d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

The Veteran contends that he has current residuals of a TBI in service (sustained in a fall in the engine room while making a shipboard repair therein).  

The Veteran's STRs are silent for TBI or other head injury complaint, diagnosis, or treatment.  On December 1969 service separation examination, the head and neurologic findings were normal on clinical evaluation, and no head injury or other neurologic issues were reported in the report of medical history. 

On May 2004 VA general examination, the examiner noted that the Veteran was aware of person, place, and time.  His memory and coordination were good, and cranial nerves II-XII were grossly intact.  No seizures were noted in the Veteran's history. 

At the May 2012 Decision Review Officer (DRO) hearing, the Veteran and his representative asserted that he may have hit his head when his hand was injured in the engine room because he could not remember how he got to sick bay from the engine room.  Subsequent to the DRO hearing, he filed his claim of service connection for residuals of TBI. 

On May 2014 VA mental examination, the it was noted that the Veteran was alert and oriented with no gross memory deficits noted.  He reported poor attention and concentration and inquired about adult Attention Deficit Hyperactivity Disorder (ADHD).  The examiner discussed common symptoms that overlap with anxiety and depression and explained that alcohol use at the levels described by the Veteran could lead to similar symptoms.  The examiner noted that the Veteran had average intelligence, fair insight, and fair judgment. 

At the June 2014 videoconference hearing, the Veteran testified that he cut his hand, fell, and hit his head while repairing a bearing and could not remember if he lost consciousness.  He reported that he experienced memory loss and occasional lightheadedness after discharge.  He reported that a right cerebral infarction was noted on a September 2010 CT scan. 

On October 2014 VA TBI examination, the Veteran reported that he hit his head in the engine room during service.  He reported no cuts or bleeding, but indicated that he may have briefly lost consciousness.  He reported that he forgets names and 
events, however he was able to report the name and address of the church where he was married and the name of the officiant.  The examiner noted that the Veteran was involved in a motor vehicle accident in 2004.  He injured his neck, but he did not lose consciousness.  The examiner noted that the September 2010 CT scan showed no acute intracranial hemorrhage, midline shift, or hydrocephalus.  Portions of the mastoid air cells and paranasal sinuses were well pneumatized.  A tiny old infarct was noted on the right cerebellar hemisphere.  The impression was that no acute intracranial process was noted with the infarct.  The examiner noted that the STRs did not reveal any evidence of TBI.  The examiner opined that the initial injury [in an engine room accident in service] was mild in severity.  The examiner explained that the Veteran may have had a mild concussion, but it resolved and left no residual effects.  He further opined that there was no [current] evidence of a TBI.  The examiner observed that the Veteran's postservice education and work history were excellent. 

The Board acknowledges a December 2014 statement from the Veteran wherein he alleges that the examiner informed him that he would not review the hearing transcript or the August 2014 remand.  However, the examiner noted on the October 2014 examination report that he did review the Veteran's C-file, VBMS, STRs and CPRS which would include the above documents (and the opinion reflects familiarity with the Veteran's record). 

A September 2015 VA treatment record notes that the Veteran complained of memory loss and asserted that it was due to the Gabapentin he took for pain. 

On October 2015 VA mental health examination, the Veteran was alert and oriented to person, place, time, and situation.  The examiner noted that the Veteran had no overt delusions, his judgment appeared intact, and his general memory and concentration appeared intact. 

March 2004 to October 2015 VA treatment records note that the Veteran denied dizziness other than on March 2013 audiology examination when he reported occasional lightheadedness on standing.  

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a diagnosis of TBI (or residuals of such injury).  See 38 U.S.C.A. § 1110.  The record does not include any such evidence.  Notably, the treatment records associated with the record do not show any diagnosis or treatment for TBI or any residuals thereof. STRs do not show a TBI when the engine room accident in service occurred.  And postservice treatment records do not mention TBI until the 2014 VA examination; as cited above, the 2014 VA examiner opined that there was no objective evidence of TBI on examination or in the STRs.  Significantly, the Veteran has not identified any physician who assigned him a diagnosis of TBI residuals, or who provides him treatment for such disability.  While the Veteran may be competent to describe his perceptions of physical and mental defects, whether or not there is disability attributable to a remote TBI underlying those perceptions is a medical question beyond the scope of his competence.  Very thorough examinations have established there is no underlying disability.  Accordingly, the Veteran has not presented a valid claim of service connection for residuals of TBI.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for TBI.  Accordingly; the doctrine of reasonable doubt does not apply in this matter. The appeal in the matter must be denied.


ORDER

Service connection for residuals of TBI is denied.


REMAND

In February 2016, the Veteran submitted a VA Form 9 (substantive appeal) in the matter of service connection for a left hand and thumb injury, and indicated therein that he wished to have a videoconference hearing before the Board regarding that matter; there is nothing in the record indicating he has withdrawn the request.  He is entitled to such a hearing before the Board.  See 38 C.F.R. § 20.700 (a).  As videoconference hearings are scheduled by the AOJ, the case must be remanded for that purpose.

The Veteran alleges that he has a respiratory disability due to his exposure to asbestos and/or petroleum products.  The opinion provided on October 2014 VA respiratory examination is incomplete and inadequate for rating purposes.  The Board's August 2014 remand instructed the examiner to specifically comment on the finding of a secondary diagnosis of asbestosis (noted in SSA records), and whether such diagnosis is supported by the medical evidence in the record.  As the examiner did not do so, corrective action is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a videoconference hearing before the Board addressing the issue of service connection for  a left hand and thumb injury.  The Veteran and his representative should be notified by letter of the date, time, and place of the hearing.  Thereafter, the claim must be processed in accordance with established appellate practices.

2.  The AOJ should arrange for the record to be returned to the October 2014 VA examiner for review and an addendum opinion commenting on the finding of a secondary diagnosis of asbestosis (noted in SSA records), and indicating whether such diagnosis is supported by the medical evidence in the record.  The opinion must include complete rationale that cites to factual data (and/or medical literature, as deemed appropriate).  If the October 2014 VA examiner is unavailable (or unable) to provide the addendum opinion sought, the AOJ should arrange for the Veteran's record to be forwarded to another pulmonologist for review and the opinion sought.

3.  The AOJ should then review the record, arrange for any further development deemed necessary, and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


